DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “an electric meter” in line 2.  This limitation appears to be referring back to the original recitation of the limitation found in line 1.  Thus, the limitation in line 2 should be changed to “the electric meter”.

Claim 9 recites the limitation “a load side” in line 18.  This limitation appears to be referring back to the original recitation of the limitation found in line 3.  Thus, the limitation in line 18 should be changed to “the load side”.
Claims 9-18 are rejected for inheriting the deficiencies of claim 9.
Claim 19 recites the limitation “an electric meter” in line 2.  This limitation appears to be referring back to the original recitation of the limitation found in line 1.  Thus, the limitation in line 2 should be changed to “the electric meter”.
Claim 20 is rejected for inheriting the deficiencies of claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-10, 13-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oppenheimer et al. 2015/0333499 (called Oppenheimer hereinafter).

Regarding independent claim 1, Oppenheimer teaches, in Figures 1-3, a protection system (Fig. 2) for an electric meter (30), the protection system comprising: 
a first connector (Fig. 2; L) configured to connect to a first load-side terminal (upper connection of load 40) of an electric meter (30); 
a second connector (Fig. 2; N) configured to connect to a second load-side terminal (lower connection of load 40) of the electric meter; and 
a voltage-limiter device (thermal MOV 42) in a circuit (37) between the first connector and the second connector, the voltage-limiter device configured to clamp a voltage (para [0020]) between the first load-side terminal and the second load-side terminal of the electric meter at a trigger voltage (para [0020]; 
wherein the voltage-limiter device provides a conductive path (electrical path through 42) in parallel with a customer premises (load 32,34) associated with the electric meter when the voltage between first connector and the second connector reaches the trigger voltage (para [0022]).

Regarding claim 2, Oppenheimer teaches the protection system of claim 1, and further teaches wherein the voltage-limiter device is configured to maintain the open state of the service-disconnect switch of the electric meter in a presence of the voltage greater than the trigger voltage being applied to the load side of the electric meter (para [0034]; as long as the overvoltage event is still occurring the metering system will remain disconnected from the electric grid).

Regarding claim 5, Oppenheimer teaches the protection system of claim 2, and further teaches wherein the voltage-limiter device is configured to cause a short circuit (para [0022]) in a tamper device (para [0018]) applied between the first load-side terminal and the second load-side terminal of the electric meter.

Regarding claim 6, Oppenheimer teaches the protection system of claim 2, and further teaches wherein the voltage-limiter device comprises one or more varistors (para [0019]; thermal metal oxide varistor (MOV)).

Regarding claim 7, Oppenheimer teaches the protection system of claim 1, and further teaches wherein the protection system is installable outside a housing of the electric meter (para [0034]; the thermal MOV 42 and fusible surge resistor 38 positioned outside a housing of metering system 30).

Regarding claim 8, Oppenheimer teaches the protection system of claim 1, and further teaches wherein the protection system is installable inside a housing of the electric meter (para [0034]; the thermal MOV 42 and fusible surge resistor 38 positioned inside a housing of metering system 30).

Regarding independent claim 9, Oppenheimer teaches, in Figures 1-3, a system (Fig. 1) comprising: 
an electric meter (30) comprising: 
a first load-side terminal (upper connection of load 40) on a load side (40) of the electric meter; 
a second load-side terminal (lower connection of load 40) on the load side of the electric meter, wherein a customer premises (load 32,34) associated with the electric meter is connected to the electric meter between the first load-side terminal and the second load-side terminal (Fig. 2); and 
a service-disconnect switch (para [0034]) configured to have an open state (para [0034]; disconnecting the metering system from the electric grid) such that, when the service-disconnect switch is in the open state, the electric meter is disconnected from a power grid; and 
a protection system (Fig. 2) comprising: 
a first connector (Fig. 2; L) connected to the first load-side terminal of the electric meter; 
a second connector (Fig. 2; N) connected to the second load-side terminal of the electric meter; and 
a voltage-limiter device (thermal MOV 42) in a circuit (37) between the first connector and the second connector, the voltage-limiter device configured to clamp a voltage (para [0020]) between the first load-side terminal and the second load-side terminal of the electric meter at a trigger voltage (para [0020]; clamping voltage) to prevent a voltage (para [0022]) greater than the trigger voltage from reaching the electric meter when an external voltage (para [0020]) greater than the trigger voltage is applied to a load side (40) of the electric meter, 


Regarding claim 10, Oppenheimer teaches the system of claim 9, and further teaches wherein the protection system is configured to maintain the open state of the service-disconnect switch of the electric meter in a presence of the voltage greater than the trigger voltage being applied to the load side of the electric meter (para [0034]; as long as the overvoltage event is still occurring the metering system will remain disconnected from the electric grid).

Regarding claim 13, Oppenheimer teaches the system of claim 10, and further teaches wherein the voltage-limiter device is configured to cause a short circuit (para [0022]) in a tamper device (para [0018]) applied between the first load-side terminal and the second load-side terminal of the electric meter.

Regarding claim 14, Oppenheimer teaches the system of claim 10, and further teaches wherein the voltage-limiter device comprises one or more varistors (para [0019]; thermal metal oxide varistor (MOV)).

Regarding claim 15, Oppenheimer teaches the system of claim 9, and further teaches wherein the protection system is installed outside a housing of the electric meter (para [0034]; the thermal MOV 42 and fusible surge resistor 38 positioned outside a housing of metering system 30).

Regarding claim 16, Oppenheimer teaches the system of claim 9, and further teaches wherein the protection system is installed inside a housing of the electric meter (para [0034]; the thermal MOV 42 and fusible surge resistor 38 positioned inside a housing of metering system 30).

Regarding independent claim 19, Oppenheimer teaches, in Figures 1-3, a method (Fig. 3) for protecting an electric meter (30), the method comprising: 
receiving a disconnect command (para [0034]; disconnecting the metering system from the electric grid) at an electric meter; 
opening a service-disconnect switch (para [0034]) of the electric meter responsive to the disconnect command; 
clamping, by a voltage-limiter device (thermal MOV 42) of a protection system (Fig. 2) connected by a first connector (Fig. 2; L) to a first load-side terminal (upper connection of load 40) of the electric meter and by a second connector (Fig. 2; N) to a second load-side terminal (lower connection of load 40) of the electric meter, a voltage (para [0020]) between the first load-side terminal and the second load-side terminal at a trigger voltage (para [0020]; clamping voltage) to prevent a voltage (para [0022]) greater than the trigger voltage from reaching the electric meter when an external voltage (para [0020]) greater than the trigger voltage is applied to a load side (40) of the electric meter; and 
providing, by the voltage-limiter device of the protection system, a conductive path (electrical path through 42) between the first load-side terminal and the second load-side terminal and in parallel with a customer premises (load 32,34) associated with the electric meter when a voltage between the first connector and the second connector reaches the trigger voltage (para [0020 and 0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4, 11-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oppenheimer in view of Fu et al. 2013/0222958 (called Fu hereinafter).


Regarding claim 3, Oppenheimer teaches the protection system of claim 2, but fails to teach wherein the voltage-limiter device of the protection system comprises a gas discharge tube (GDT) configured to provide the conductive path for a current between the first load-side terminal and the second load-side terminal of the electric meter.
Fu teaches, in Figure 1, wherein the voltage-limiter device of the protection system comprises a gas discharge tube (GDT) (para [0007 and 0017]) configured to provide the conductive path for a current between the first load-side terminal and the second load-side terminal of the electric meter (para [0017-0018]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Oppenheimer with the gas discharge tube used as voltage limiters as described by Fu for the purpose of using known voltage limiting devices to protect loads from overvoltage.

Regarding claim 4, Oppenheimer and Fu teach the protection system of claim 3, Fu further teaches, in Figure 1, wherein: the voltage-limiter device of the protection system further comprises one or more additional GDTs in parallel with the GDT (para [0007 and 0017]; VL2 and VL4); and the GDT is configured to fail in an open position (para [0021]), wherein the one or more additional GDTs provide a second conductive path for the current when the GDT fails (Fig. 1).

Regarding claim 11, Oppenheimer teaches the system of claim 10, but fails to teach wherein the voltage-limiter device of the protection system comprises a gas discharge tube (GDT) configured to provide the conductive path for a current between the first load-side terminal and the second load-side terminal of the electric meter.
Fu teaches, in Figure 1, wherein the voltage-limiter device of the protection system comprises a gas discharge tube (GDT) (para [0007 and 0017]) configured to provide the conductive path for a current between the first load-side terminal and the second load-side terminal of the electric meter (para [0017-0018]).


Regarding claim 12, Oppenheimer and Fu teach the system of claim 11, Fu further teaches, in Figure 1, wherein: the voltage-limiter device of the protection system further comprises one or more additional GDTs in parallel with the GDT (para [0007 and 0017]; VL2 and VL4); and the GDT is configured to fail in an open position (para [0021]), wherein the one or more additional GDTs provide a second conductive path for the current after the GDT fails (Fig. 1).

Regarding claim 20, Oppenheimer teaches the method of claim 19, but fails to teach wherein the voltage-limiter device comprises two or more gas discharge tubes (GDTs) connected in parallel with one another, each GDT of the GDTs configured to provide a respective conductive path in parallel with the customer premises associated with the electric meter.
Fu teaches, in Figure 1, wherein the voltage-limiter device comprises two or more gas discharge tubes (GDTs) connected in parallel with one another (para [0007 and 0017]; VL2 and VL4), each GDT of the GDTs configured to provide a respective conductive path (path through 108 and 112) in parallel with the customer premises (104) associated with the electric meter (Fig. 1).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Oppenheimer with the gas discharge tube used as voltage limiters as described by Fu for the purpose of using known voltage limiting devices to protect loads from overvoltage.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oppenheimer in view of Seff et al. 2009/0034168 (called Seff hereinafter).

Regarding claim 17, Oppenheimer teaches the system of claim 9, but fails to teach wherein the electric meter is a cabinet meter configured for installation in a cabinet with multiple other electric meters.
Seff teaches, in Figure 1, wherein the electric meter is a cabinet meter (para [0005]) configured for installation in a cabinet (3) with multiple other electric meters (11).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Oppenheimer with the electrical meters placed in a cabinet as described by Seff for the purpose of centralizing the location of the electrical meters thus allowing easier access and switching of the electrical meters.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oppenheimer in view of Fye et al. 2003/0025493 (called Fye hereinafter).

Regarding claim 18, Oppenheimer teaches the system of claim 9, but fails to teach wherein the electric meter is an American National Standards Institute (ANSI) electric meter.
Fye teaches wherein the electric meter is an American National Standards Institute (ANSI) electric meter (para [0003 and 0005]).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Oppenheimer with the ANSI complied electrical meter as described by Fye for the purpose of using an electrical meter design standard that will improve functionality, uniformity and use by one skilled in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Telefus et al. discloses “Multifunctional system integrator” (see 2019/0280887)
Hoang et al. discloses “Smart energy metering system and method” (see 2018/0109047)
Chaudhry discloses “Meter-base surge protector” (see 2007/0002511)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867